UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7963


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES DARREN TAYLOR,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:94-cr-00040-FDW-4)


Submitted:   February 2, 2010             Decided:   February 23, 2010


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Darren Taylor, Appellant Pro Se.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Darren Taylor appeals the district court’s order

denying his motion for a reduction of sentence filed pursuant to

18 U.S.C. § 3582(c)(2) (2006).              We have reviewed the record and

find the district court did not abuse its discretion in denying

the motion.    See United States v. Goines, 357 F.3d 469, 478 (4th

Cir. 2004) (motion under § 3582(c) “is subject to the discretion

of the district court”); United States v. Legree, 205 F.3d 724,

727 (4th Cir. 2000).        The district court took into account the

appropriate    factors     and   did    not     base    its    decision     on   an

erroneous   legal    or    factual     premise.        See    DIRECTV,    Inc.   v.

Rawlins, 523 F.3d 318, 323 (4th Cir. 2008) (defining abuse of

discretion).       Thus, we affirm the district court’s order.                   We

dispense    with    oral    argument     because       the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2